Citation Nr: 1008467	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in November 2007.

In the October 2007 statement of the case, the RO assigned a 
higher initial rating of 50 percent for the Veteran's 
service-connected PTSD, effective October 18, 2005.  As the 
maximum schedular rating was not assigned, this issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran and his representative have stated that the 
Veteran's service-connected PTSD affects his ability to work.  
In this context, the Board acknowledges the recent judicial 
holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), 
which held that a request for a total rating based on 
individual unemployability (TDIU), whether expressly raised 
by the Veteran or reasonably raised by the record, is not a 
separate "claim" for benefits, but rather, can be part of a 
claim for increased compensation.  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
The Board notes that the Veteran has also submitted a TDIU 
application; however, as the Veteran's combined disability 
evaluation for compensation is currently 100 percent, the 
Board finds that the issue of entitlement to a TDIU is 
rendered moot.  Therefore, the Board views the statements 
regarding the Veteran's employment as expressions of how his 
PTSD affects his occupation.

The Board also observes that the Veteran's representative 
submitted a January 2010 Informal Hearing Presentation which 
appears to be an informal claim of entitlement to service 
connection for depression.  This matter is referred to the RO 
for clarification and appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the Veteran contends that the evaluation assigned 
his PTSD does not accurately reflect the severity of his 
disorder.  Currently, the Veteran is assigned a 50 percent 
disability rating for his PTSD, effective October 18, 2005.  
The Veteran's representative stated on the January 2010 
Informal Hearing Presentation that the Veteran's disability 
rating for PTSD should be at least 70 percent, and that the 
Veteran believed his disability rating for PTSD should be 100 
percent.  

The Board notes that during the January 2006 VA examination, 
the Veteran reported being a successful college administrator 
for more than 20 years.  A VA treatment record from March 
2006 states that the Veteran was encouraged to consider 
taking time off of work in the near future.  In a statement 
received by VA in August 2008, the Veteran stated that he 
currently worked at 2 part-time jobs.  However, in January 
2010, the Veteran's representative stated that the Veteran's 
PTSD causes a major impairment in his occupational 
functioning.  Therefore, the Board finds that the Veteran and 
his representative suggested that the Veteran's PTSD 
symptomatology has increased in severity since his last VA 
examination, which was administered in January 2006.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Under the circumstances, the Board finds that 
another VA examination is appropriate.  The Board also notes 
that, in January 2010, the Veteran's representative requested 
such an examination if the Board was unable to conclude that 
the Veteran was unemployable due to his PTSD.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his PTSD.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's PTSD.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  The examiner 
should specifically detail the Veteran's 
work history and discuss any occupational 
impairment due to the Veteran's PTSD.  A 
GAF score should be reported.

2.  Thereafter, the AMC/RO should read the 
VA examination report and ensure that the 
requested findings have been reported.

3.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the record and 
determine whether a higher rating for PTSD 
is warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


